DETAILED ACTION
Status of Claims
Claims 2-6, 8-10, 12 and 15-19 are pending.
	Claims 1, 7, 11 and 13-14 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 4 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 2-3 and 15-19, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, Claims 2-3 and 15-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 13, directed to the invention(s) of preparing a metal electroplating composition does not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among groups I, II and VI as set forth in the Office action mailed on 5 May 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason A. Heist on 25 February 2022.

The application has been amended as follows: 

Please rejoin claims 2-3 and 15-19.
Please cancel claim 13. 

Allowable Subject Matter
Claims 2-6, 8-10, 12 and 15-19 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art or any combination of the prior art does not disclose or render obvious the claim limitations of claim 4 including the compound of formula (I) in a metal electroplating composition comprising a copper salt, acidic electrolyte, halide ions source and water. The closest prior art includes the teachings of Liu et al. (CN 106432247) which disclose the claimed compound of formula I, however, Liu et al. fail to disclose the claimed compound in a metal electroplating composition. Duan et al. (CN 105683250) disclose polymers of reaction products of polyamines and nitrogen containing cyclic compounds in a metal electroplating composition, however, the leveler of Duan et al. does not disclose formula I.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795